DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 10/1/2020.
3.	This Office Action is made Non-Final.
4.	Claims 7-10 are pending.
5.	Claims 1-6 are cancelled in a preliminary amendment prior to examination.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 10/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
7.	The title of the invention “USER TERMINAL AND RADIO BASE STATION” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


7.	Claims 7-8 and 10 are interpreted under 35 U.S.C 112 (f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “that receives” “that controls” “that transmits” in claims 7-8 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim 7 recites “a receiving section that receives information” and “a control section that control.” 
	Claim 8 recites “the control section controls the transmission...”
	Claim 10 recites “a transmitting section that transmits information,” “a receiving section that receives…”
A review of the specification shows that the following: Figs. 3-6 and Sections [0084, 0087, 0095, 0110-0112]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Therefore, the claims will not be rejected under 35 USC 112b as being indefinite.   
It is suggested that the claims be amended to recite a Processor or circuit “for control section” and recite a Transceiver or antenna for “transmitting” and “receiving” limitations.
The claims 7-8 and 10 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Lin et al. US 20180049169 hereafter Lin. 

As to Claim 7. (New)      Lin discloses a terminal [Receiver/AT (access terminal)/UE (user equipment)-250] comprising [Fig. 2, Section 0060: AT is called user equipment or terminal]:
a receiving section [RCVR-254a or Antenna-252a] that receives [Section 0066: Device-250 includes RCVR (receiver) link to antenna to receive signals, symbol, and stream] information [i.e. DCI via PDCCH] used for scheduling of a physical uplink shared channel (PUSCH) [Fig. 2, Sections 0162, 0170, 0419: A DCI (i.e. from base station) transports downlink and uplink scheduling information. DCI format 0 is used for scheduling of PUSCH. A UE is configured via higher layer signaling (i.e. from base station) to transmit PUSCH transmissions signaled via PDCCH],
[Processor-270] that, when the information comprises downlink control information (DCI) format 0_0 received in a User Equipment (UE)-specific search space or when the information comprises DCI format 0_0 received in a common search space [Fig. 37-38, Sections 0170, 0189, 0194, 0459: DCI format 0 is used for scheduling of PUSCH in which information is transmitted by means of DCI format 0. The corresponding DCI format is mapped onto the UE specific search space given by the C-RNTI as defined in 3GPP. SRS request 0 field is present in DCI formats scheduling PUSCH which are mapped onto the UE specific search space. A UE shall monitor common search space on a cell and shall monitor UE-specific search space] 
and having a Cyclic Redundancy Check (CRC) scrambled by Cell-Radio Network Temporary Identifier (C-RNTI) [Sections 0216, 0308: The UE is configured to decode PDCCH with CRC scrambled by the C-RNTI and the number of information bits in format 1, format 0/1A for scheduling and mapped onto the UE specific search space given by the C-RNTI as defined in 3GPP. The UE is configured by higher layers to decode PDCCH with CRC scrambled by the C-RNTI],
	controls transmission of the PUSCH based on a time domain resource [Section 0110, 0501: Each resource is identified by indices in the time domain. UE can correctly derive resource allocation for data transmission] allocation list [Section 0340: Resource allocation, resource assignment including bitmap are allocated to the scheduled UE] regarding DCI format 0_1 [Fig. 42 (Prior Art Value of Resource Allocation Field and Allocated Resources List/Table), Sections 0170 & 0172, 0333, 0407: DCI format 0 and format 0 value 1 used for PUSCH in uplink. The UE interpret the resource allocation field depending on the PDCCH DCI format detected; a resource allocation field includes two parts, a resource allocation header field and information consisting of the actual resource block assignment. The UE upon detection of DCI format 0 through 4 adjust PUSCH transmission according to the information].

As to Claim 8. (New)   Lin discloses the terminal [Receiver/AT (access terminal)/UE (user equipment)-250] according to claim 7, wherein when the information [i.e. PDCCH/DCI] comprises an uplink (UL) grant included in a random access response [Sections 0043, 00424, 0436: PDCCH configured to initiate random access procedure. When a UE configured receives a DCI Format 0 uplink scheduling grant, it shall assume that the PUSCH transmission is associated with transport block (i.e. data).  C-RNTI set by higher layers and scrambling of PUSCH corresponding to the random access response grant],
the control section[Processor-270] controls the transmission of the PUSCH based on a time domain resource [Sections 0110, 0170/0172: Each resource is identified by indices in the time domain. DCI format 0 and format 0 value 1 used for PUSCH in uplink] allocation list that is different from the time domain resource allocation list regarding the DCI format 0_1 [Fig. 2, Fig. 42 (Prior Art Value of Resource Allocation Field and Allocated Resources List/Table), Sections 0333, 0407, 0448, 0482: The UE interpret the resource allocation field depending on the PDCCH DCI format detected. The UE upon detection of DCI format 0 through 4 adjust PUSCH transmission according to the information.  The resource allocation information for uplink resource allocation type 0 indicates a resource allocation field in the scheduling grant consists of a resource indication value (RIV) corresponding to a starting resource block and a length in terms of contiguously allocated resources. Different numerologies (i.e. carriers, resources values, symbols) are multiplexed in time domain]. 

As to Claim 9. (New)  	Lin discloses a radio communication method for a terminal [Receiver/AT (access terminal)/UE (user equipment)-250], comprising [Fig. 2, Sections 0004, 0056, 0060: A radio technology used for network. Wireless communication system includes support for radio access network. AT is called user equipment or terminal]:
receiving information [i.e. DCI via PDCCH] used for scheduling of a physical uplink shared channel (PUSCH) [Fig. 2, Sections 0162, 0170, 0419: A DCI (i.e. from base station) transports downlink and uplink scheduling information. DCI format 0 is used for scheduling of PUSCH. A UE is configured via higher layer signaling (i.e. from base station) to transmit PUSCH transmissions signaled via PDCCH],
and when the information comprises downlink control information (DCI) format 0_0 received in a User Equipment (UE)-specific search space or when the information comprises DCI format 0_0 received in a common search space [Figs. 37-38, Sections 0170, 0189, 0194, 0459: DCI format 0 is used for scheduling of PUSCH in which information is transmitted by means of DCI format 0. The corresponding DCI format is mapped onto the UE specific search space given by the C-RNTI as defined in 3GPP. SRS request 0 field is present in DCI formats scheduling PUSCH which are mapped onto the UE specific search space. A UE shall monitor common search space on a cell and shall monitor UE-specific search space] 
and having a Cyclic Redundancy Check (CRC) scrambled by Cell-Radio Network Temporary Identifier (C-RNTI) [Sections 0216, 0308: The UE is configured to decode PDCCH with CRC scrambled by the C-RNTI and the number of information bits in format 1, format 0/1A for scheduling and mapped onto the UE specific search space given by the C-RNTI as defined in 3GPP. The UE is configured by higher layers to decode PDCCH with CRC scrambled by the C-RNTI],
	controlling transmission of the PUSCH based on a time domain resource [Section 0110, 0501: Each resource is identified by indices in the time domain. UE can correctly derive resource allocation for data transmission] allocation list [Section 0340: Resource allocation, resource assignment including bitmap are allocated to the scheduled UE] regarding DCI format 0_ 1 [Fig. 42 (Prior Art Value of Resource Allocation Field and Allocated Resources List/Table), Sections 0170 & 0172, 0333, 0407: DCI format 0 and format 0 value 1 used for PUSCH in uplink. The UE interpret the resource allocation field depending on the PDCCH DCI format detected; a resource allocation field includes two parts, a resource allocation header field and information consisting of the actual resource block assignment. The UE upon detection of DCI format 0 through 4 adjust PUSCH transmission according to the information].

As to Claim 10. (New)       Lin discloses a base station [Transmitter System/AN/Base Station-210] comprising [Fig. 2, Section 0060: AN is referred to base station or access point]:
a transmitting section [TMTR -222a or Antenna-224a] that transmits information [i.e. DCI via PDCCH] used for scheduling of a physical uplink shared channel (PUSCH) to a terminal [Fig. 2, Sections 0162, 0170, 0419: A DCI (i.e. from base station) transports downlink and uplink scheduling information. DCI format 0 is used for scheduling of PUSCH. A UE is configured via higher layer signaling (i.e. from base station) to transmit PUSCH transmissions signaled via PDCCH];
and a receiving section [RCVR-222a or Antenna-224a] that, when the information comprises downlink control information (DCI) format 0_0 received in a User Equipment (UE)-specific search space or when the information comprises DCI format 0_0 received in a common search space [Fig. 37, Fig. 38, Sections 0170, 0189, 0194, 0459: DCI format 0 is used for scheduling of PUSCH in which information is transmitted by means of DCI format 0. The corresponding DCI format is mapped onto the UE specific search space given by the C-RNTI as defined in 3GPP. SRS request 0 field is present in DCI formats scheduling PUSCH which are mapped onto the UE specific search space. A UE shall monitor common search space on a cell and shall monitor UE-specific search space] 
and having a Cyclic Redundancy Check (CRC) scrambled by Cell-Radio Network Temporary identifier (C-RNTI) [Sections 0216, 0308: The UE is configured to decode PDCCH with CRC scrambled by the C-RNTI and the number of information bits in format 1, format 0/1A for scheduling and mapped onto the UE specific search space given by the C-RNTI as defined in 3GPP. The UE is configured by higher layers to decode PDCCH with CRC scrambled by the C-RNTI],
 receives the PUSCH that is transmitted by the terminal based on a time domain resource [Section 0110, 0501: Each resource is identified by indices in the time domain. UE can correctly derive resource allocation for data transmission] allocation list [Section 0340: Resource allocation, resource assignment including bitmap are allocated to the scheduled UE] regarding DCI format 0_1 [Fig. 42 (Prior Art Value of Resource Allocation Field and Allocated Resources List/Table), Sections 0170 & 0172, 0333, 0407: DCI format 0 and format 0 value 1 used for PUSCH in uplink. The UE interpret the resource allocation field depending on the PDCCH DCI format detected; a resource allocation field includes two parts, a resource allocation header field and information consisting of the actual resource block assignment. The UE upon detection of DCI format 0 through 4 adjust PUSCH transmission according to the information]. 
Conclusion
The prior art made of record and not relied upon Ying et al. US 20210014005 in particular “Section [0049] PUSCH transmission is scheduled by using PDCCH DCI format for the uplink with the CRC scrambled by C-RNTI; Section [0062] Time domain offset timing occasion indicated by PDCCH DCI Format 0_0 i.e. fallback DCI or non-fallback DCI format 0_1; Section [0067] Time domain allocation may be indicated by DCI format 0_0 and 0_1” is considered pertinent to applicant's disclosure. See PTO-892.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 28, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477